In Bell v. State, 92 Tex.Crim. Rep., 243 S.W. 1096, and authorities there cited, we had before us cases in which a plain and affirmative mandate of our statute establishing the right of each party to an action to have a jury drawn by a certain method and manner, — was disregarded. We have here no such question raised by appellant's bill of exception No. 5, discussed and the point decided adversely to appellant in our original opinion. Whether article 618, C. C. P., was written in the law for the benefit or protection of veniremen from insinuating questions which might subject jurors so interrogated to suspicion or question in the minds of other members of the panel not so interrogated, we do not feel called on to decide, — but do not hesitate to say that the complaint here is one which does not take from this appellant a single affirmative right he might claim in the selection of jurors to try his case. He had no right to have upon his jury any man who was subject to the disqualifications set out in subdivisions 3, 4 and 5 of article 616, C. C. P., and if one such did sit thereon, the verdict and judgment would be ipso facto invalid under our statute and *Page 565 
all our holdings. See article 619, C. C. P.; Guyon v. State,89 Tex. Crim. 287, 230 S.W. 408; Spears v. State,91 Tex. Crim. 51, 237 S.W. 270; Lowe v. State, 88 Tex. Crim. 316,226 S.W. 674. Upon the happening of the matter complained here in this bill, no juror announced to the court his disqualification as such, under any of the subdivisions of article 616 referred to. We do not think the rule laid down in the Bell case, supra, and others relied on by appellant, applicable. We see no error in our disposition of said bill of exception No. 5.
Nor do we think we wrongly decided the complaint in bill of exception No. 4, supposed error in which is again brought forward. There can be no question but that charges in our county courts are initiated by complaints, while it is further true that they can not be tried legally until an information has been filed and the case brought before the court upon such information. The question asked appellant while on the witness stand, complaint of which appears in said bill of exception No. 4, was not objected to upon the ground that the case was dismissed or the pleadings held invalid because no information was filed. Had this complaint been made, the attention of the trial court and the state's attorney would have been directly challenged, and the matter could have been fully and clearly passed upon. The objections made by the appellant were not such as to call the attention either of the trial court or the state's attorney to the point now discussed and here insisted upon by appellant as being cause for holding the question referred to incompetent and its answer inadmissible.
Believing the case properly decided originally, the motion for rehearing will be overruled.
Overruled.